Case 3:20-cr-00996-FLW Document 14 Filed 12/02/20 Page 1 of 2 PageID: 22




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                    Criminal No. 20-996 (FLW)

                                            SCHEDULING ORDER
                 v.


STEPHEN TISCH



      This matter having come before the Court for arraignment; and the

United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (Michelle S. Gasparian, Assistant

U.S. Attorney, and Katie Magee Lee, Special Assistant U.S. Attorney,

appearing); and the Defendant being represented by Lisa Van Hoeck,

Esq.; and the parties having met and conferred prior to arraignment and

having determined that this matter may be treated as a criminal case

that does not require extensive discovery within the meaning of

paragraph 3 of this Court’s Standing Order for Criminal Trial Scheduling

and Discovery; and the parties having agreed on a schedule for the

exchange of discovery and the filing and argument of pretrial motions;

and the Court having accepted such schedule, and for good cause

shown,

      It is on this 2nd day of December, 2020, ORDERED that:

      1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before December 23, 2020.
Case 3:20-cr-00996-FLW Document 14 Filed 12/02/20 Page 2 of 2 PageID: 23




        2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before December 23, 2020. Exculpatory evidence that becomes known

to the Government after that date shall be disclosed reasonably promptly

after becoming known to the Government.

        3. The Defendant shall provide all discovery required by Federal

Rule of Criminal Procedure 16(b)(1) on or before January 22, 2021.

        5. The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

January 22, 2021.

        6. The following shall be the schedule for pretrial motions in this

matter:

           a) The Defendant shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 41(h), in the

manner set forth in L. Civ. R. 7.1, on or before January 22, 2021;

           b) The Government shall file any response to the Defendant’s

pretrial motions on or before February 12, 2021;

           c) The Defendant shall file any reply on or before March 5,

2021;

           d) Oral argument on pretrial motions shall be held on a date to

be provided by the Court.


                                       _____________________________
                                       Honorable Freda L. Wolfson
                                       Chief United States District Judge
